Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated October 29, 1993, which summarily adjudged the petitioner guilty of criminal contempt of court and imposed a fine of $250.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Upon review of the record, we find that petitioner was properly adjudged guilty of criminal contempt, and further, that the "spirit and purpose” of 22 NYCRR 701.2 (c), requiring that an accused be given an opportunity to "make a statement in his defense or in extenuation of his conduct”, was met in this case (22 NYCRR 701.2 [c]; see also, Matter of Werlin v Goldberg, 129 AD2d 334). Mangano, P. J., Bracken, Sullivan, Balletta and O’Brien, JJ., concur.